DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are under consideration.
Claim Objections
Claim 2 is objected to because of the following informalities:  Grammatical error: ‘ligands is’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the ligand is an antibody or fragment thereof directed against GP2" in 2, which is dependent from claim 1.  There is insufficient antecedent basis for this limitation in the claim. The ligand of claim 1 cannot bind to GP2 as GP2 is not recited as a marker in claim 1. Claim 5 likewise recites exposing the cell population to an antibody directed against GP2, for which there is no antecedent.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is dependent from claim 14, which recites an embodiment of the method of claim 1 which yields cell population must be at least 70% bona fide pancreatic progenitor cells, which, in turn, are defined in claim 1 as expressing PDX1 and NKX6-1. Claim 15 also recites a step i) “providing a cell population comprising a bona fide pancreatic progenitor cell, wherein the bona fide pancreatic progenitor cell expresses PDX1 and NKX6-1, which is redundant given the dependency from claim 14, or confusing, as it may refer to providing another population that is not from claim 14.” Likewise, step ii) repeats the selection step that was already in the claim by virtue of dependency from claim 1. In all, the relationship of the starting cells and selection steps of claim 15 to the cells and steps of the base claims is not clear. It may be possible to interpret claim 15 as failing to further limit claim 14.

Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is drawn to a method of treatment of a metabolic disorder in an individual in need thereof. The method recites only one step: “providing a cell population enriched for bona fide pancreatic progenitor cells according to the method of claim 1”. The recited method is incomplete as a method of treating an individual would essentially require more than mere 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-3 and 6-14 are drawn to methods which have the stated goal of enriching a cell population for bona fide pancreatic progenitor cells, which are defined as expressing PDX1 and NKX6-1. Claim 14 recites that the resultant cell population must be at least 70% PDX1 and NKX6-1 positive.
The specification shows that cells selected by flow cytometry using antibodies specific for GP2 or FOLR1 are enriched for PDX1+NKX6-1+ cells, especially when the positive 
Expression of markers expressed intracellularly, such as NKX6-1, CALB1, and SOX9, was detected by immunofluorescence of permeabilized cells, or by qPCR in cells selected by flow cytometry using antibodies specific for GP2 or FOLR1. That is, the cells were selected by binding to GP2 or FOLR1; selection was not performed on the basis of binding to antibodies to NKX6-1, CALB1, or SOX9 as recited in the claims. 
The specification and claims assert that selection of PDX1+NKX6-1+ cells may also be achieved by selecting cells that bind ligands specific for SCN9A, MPZ, NAALADL2, KCNIP1, or NKX6-2. These assertions constitute the only teachings relevant to these markers, as no experimental results are disclosed. It is not established that the expression of these markers correlates with expression of PDX1 and NKX6-1. It is not established that selection for expression of CALB1,,NKX6-2, NAALADL2, SCN9A or KCNIP 1 would yield a population enriched for PDX1+ NKX6-1+ cells regardless of how much experimentation one of skill in the art may be willing to attempt. Even if it is plausible that ligands that bind to the recited markers can be used to perform the claimed methods, mere plausibility is not sufficient for enablement, as stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005):
“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to 'inventions' consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor' would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Conclusion
No claim is allowed. 
M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647